Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 1 of 20




                          EXHIBIT J
         Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 2 of 20




                        CURRICULUM VITAE (updated May 2019)
                                        Susan McCabe



EDUCATION
Ph.D., English, University of California, Los Angeles, September 1990.
B. A., English, University of California, Los Angeles, 1980-83.

ACADEMIC EMPLOYMENT
Professor, Department of English, 2008-
Director, PhD Program in Creative Writing & Literature, USC, 2006-2009
Associate Professor, Department of English, University of Southern California, 2003-2008
Visiting Fulbright Professor, Lund University, Sweden, Spring 2006.
Assistant Professor, Department of English, University of Southern California, 1999-2003.
Assistant Professor, Department of English, Arizona State University (ASU), 1994-99.
Visiting Assistant Professor, Department of English, UCLA, 1991-94.
Visiting Assistant Professor, Department of English, University of Oregon, 1990-91.
Teaching Assistant, Department of English, UCLA, 1985-90.

HONORS & AWARDS
Advancing Scholarship in the Humanities and Social Sciences Early Sabbatical, Fall 2017

Beinecke Research Fellowship, Yale University, Fall (October) 2017

Marta Sutton Weeks Fellow, Stanford Humanities Research Center, Fall 2016-Spring 2017

Whiteley Labs Residency Award, San Juan Islands, affiliated with University of Washington, May
2016

Plenary Speaker at Virginia Woolf Annual Conference, “’I am Not the Whole Machine”:
Modernist collaboration and patronage, Bloomsburg University, PA, June 3, 2015.

Keynote Speaker at H.D. Conference, “Bryher & her Paris Circle: Sylvia Beach, Adrienne
Monnier, & Walter Benjamin,” Paris, December 2013.

Jury Member /Modernist Expert on Sorbonne Thesis, Lucie Guiheneuf, “Identité, espace, écriture
dans les récits autobiographiques et les fictions de Bryher,” Paris. September 2013.

John P. Birkelund Fellow at the American Academy in Berlin, Fellowship, Fall 2011.

Mellon Award for Graduate Mentoring, USC 2009-2010.

Winning War Poetry Prize for “Or Wend, Skull, With Your Teeth Like Bright Armor,” November
2009. http://winningwriters.com/contests/war/2009/wa09_mccabe.php.
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 3 of 20


                                                             McCabe-                                 2



Advancing Scholarship in the Humanities and Social Sciences, Provost’s Research Grant for “The
Triangulated Desires of Modernism,” USC, 2008-9.

Center for Feminist Travel Grant to Houghton Library, Harvard University, Summer 2008.

First Prize Agha Shahid Ali Poetry Prize, University of Utah, August 2007.

Fulbright Lecturer/Research Award, Lund University, Sweden, Spring 2006.

Hilda Doolittle Fellowship, Beinecke Rare Manuscript Library, Yale University, Fall 2005.
President of Modernist Studies Association, 2005-6.

Center for Feminist Research Travel Grant (Beinecke Research), Summer 2004.

Finalist for Lambda Literary Award for Swirl, Spring 2004.

Finalist in the University of Georgia First Book Prize, 2003.

Initiative for Political Violence Grant (awarded by the College 2002).

Zumberge Research Grant, USC Summer 2000.

Outstanding Mentor Award for Graduate Students, ASU Spring 1999, 1998.
Faculty Grant (Provost’s Award), ASU 1997.
Nomination for Gustave O. Arit Award in Humanities for First Book, ASU 1997.
Finalist for James Russell Lowell Prize for Elizabeth Bishop: Her Poetics of Loss, MLA, 1995.
Women's Studies Summer Research Award, ASU, Summer 1995.
Luckman Distinguished Teaching Award, UCLA 1994.
Affiliated Scholars, Center for the Study of Women, UCLA 1992-3.
Ada Nisbet Dissertation Fellowship, UCLA 1989-90.
Mabel Wilson Richards Scholarship, UCLA 1989.
Carole Elzer Prize in Poetry, 1st Place, 1989.

PUBLICATIONS
BOOKS
Scholarly
Cinematic Modernism: Modern Poetry and Film. Cambridge University Press, Spring 2005. Published in
paperback, Spring 2009.

Elizabeth Bishop: Her Poetics of Loss. Pennsylvania State University Press, 1994.
           Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 4 of 20


                                                            McCabe-                                   3


Creative (poetry books)
Descartes’ Nightmare. University of Utah Press, March 2008. (Winner of the Agha Shahid Ali Prize
(awarded Summer 2007 & selected by Cole Swensen of the Iowa Writer’s Workshop).

Swirl. Red Hen Press, Spring 2003.

BOOKS IN PROGRESS
Scholarly

H.D. & Bryher: A Modernist Love Story (a literary cultural biography; contracted by Oxford UP in
preparation for submission)

Edited book
Beowulf, Bryher (originally published by Pantheon 1958); reissue with my introduction and editorial
notes, contract with Schaffner Press, submitted May 2019.
Creative
Unhuman (poetry manuscript; c. 58pages completed, currently in submission stage).

ARTICLES & CHAPTERS IN BOOKS

“Elizabeth Bishop,” Cambridge Companion to Poetry, submitted and proofed, February 2014; Due out
2017

“Maya Deren,” A Modernist Film, Oxford University Press, submitted November 2014; Due out
2017

“Adrienne Rich as Cultural Philosopher,” chapter in Fifty-One Key Feminist Thinkers, edited by
Lori Marso, commissioned by Routledge Press, in Proofs, due out 2017: 186-191.

 “Pound Among the Women,” article for MLA Teaching Guide to Ezra Pound, forthcoming
Spring 2020.

“‘I am not the Whole Machine’: Women Modernist Collaboration’,” commissioned for Woolf
Conference published papers, Women Writers and Community: The Making of Modernism,”
solicited by Florida University Press, due and submitted Summer 2016.

“Between the Wars, Between Technologies,” chapter commissioned by Cambridge University
Press, submitted Spring 2016.

“Film and Cinema Cultures, Cambridge Companion to Modern Culture, August 2014: 111-27.
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 5 of 20


                                                              McCabe-                                 4



“‘Geographical Emotions’: Bryher & Walter Benjamin, ‘the last European,’” H.D.’s Trilogy and
Beyond, ed. Helene Aji and Antoine Cazé, Presses Universitaires De Paris Quest, Summer 2014: 71-99.

“Bryher & H.D.: The Scilly Islands and ‘The Jellyfish Experience’” 2014
http://www.taosjournalofpoetry.com/excerpt-from-bryher-female-husband-of-
modernism/

“Luis Buñuel's Angel and Maya Deren's Meshes: Trance and the Cultural Imaginary,” Blackwell
Companion to Luis Buñuel, eds. by Julian Abilla-Gutierrez and Robert Stone, Spring 2013: 590-607.

“Close Up and the Wars They Saw: From Visual Erotics to a Transferential Politics,” The Space
Between: 1900-1945, January 8.1 2013: 11-33.

“Teaching Sex and Sexuality in H.D.’s Poetry and Prose: ‘I had two loves separate,’” MLA
publication, Approaches to Teaching H.D., eds. Annette Debo & Laura Vetter, Fall 2011: 92-8.

“Mother Twist: Male Melodrama and Brokeback Mountain,” in The Brokeback Book: Essays on the
Groundbreaking Film, University of Nebraska Press, ed. Bill Handley, Spring 2011: 309-20.

“Bryher & Berlin: The Geographical Emotions of Modernism,” The Berlin Journal 21, Fall 2011: 8-
14.

“‘Let’s Be Alone Together:’ Bryher and Marianne Moore’s Aesthetic-Erotic Collaboration,”
Modernism/modernity 17.3 Fall 2010: 607-37.

“The British Hitchcock: Epistemologies of Nation, Gender and Detection,” Modernist Cultures 5.1
Fall 2010: 127-44.

“‘Trash & Origins’: romanticism in the twenty-first century in Brenda Hillman’s Practical Water,”
Lana Turner 2.1 2009: 251-67.

“Darwin & the Queerly Fit: Marianne Moore, Bryher and Elizabeth Bishop,” Twentieth Century
Literature 55.4 Winter 2009: 1-25.

“Say Can You See the Wind from the East: Gertrude Stein and a Feminist Is,” Feminaissance, ed.
Christine Werthheim, Les Figues Press, 2009: 3-13.

“Bryher’s Archive: Modernism and The Melancholy of Money,” English Now. Selected Papers from the
20th IAUPE Conference, ed. Marianne Thormählen Lund University Press, Summer 2008: 118-25.

“Platonic Oxygen: Pieces of Epic in the Air,” Denver Quarterly 41:2, 2006: 65-71.

“‘To Become Something Broken’: Jorie Graham’s Overlord,” Kenyon Review Fall 2006: 186-95.
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 6 of 20


                                                               McCabe-                                       5


“Whither Sexuality and Gender? ‘What That Sign Signifies’,” Pacific Coast Philology, 41 Fall 2006: 26-
31.

“Alice Notley’s Experimental Epic,” Interim 23.1 2005: 32-47.

“To Be and To Have: The Rise of Queer Historicism,” Gay Lesbian Quarterly 1l: 1, Spring 2005: 95-
110.

“Elizabeth Bishop,” Encyclopedia of American Poetry, eds. Jeffrey H. Gray, James McCorkel, Mary
Balkun, Greenwood Press, January 2005: 238-250.

“Borderline Modernism: Paul Robeson and the Femme Fatale,” Callaloo 25:2, Spring 2002: 640-53.

“Alice Notley’s Experimental Epic,” in ‘We Who Love to be Astonished’: Experimental Women’s Writing
and Performance Poetics, eds. Laura Hinton and Cynthia Hogue, University of Alabama Press, Spring
2002: 41-63.

“‘Facing the Wrong Way’: Elizabeth Bishop and the French Connection,” in HOW2, an online
journal, Spring 2002. (www.scc.rutgers.edu/however/v1_7_200/current/readings/mccabe.shtm)

“‘Delight in Dislocation’: Stein, Chaplin and Man Ray,” Modernism/modernity 8:3, Fall 2001: 429-52.

“Blue Sky Law and Poetic Inequivalence: Wallace Stevens and James Merrill,” The Wallace Stevens
Journal Spring 2001: 52-63.

“Marianne Moore” and “Sunday Morning” in Encyclopedia of Twentieth Century American Poetry, ed.
Christopher Hudson, Fitzroy Dearborn, Fall 2001: 475-8; 702-3.

“The ‘Ballet Mécanique’ of Marianne Moore’s Cinematic Modernism,” Mosaic Summer 2000: 67-
86.

“A Queer Lot and the Lesbian Talent: Amy Lowell, Gertrude Stein and H.D.,” Challenging
Boundaries: Literary Periodization in the United States, ed. Margaret Dickie, University of Georgia Press,
Spring 2000: 62-90.

"Elizabeth Bishop in Brazil: Writing the Un-renamable,” Women Poets of the Americas: Toward a Pan-
American Gathering, eds. Jacqueline Vaught Brogan and Cordelia Candelaria, University of Notre
Dame, Fall 1999: 176-199.

“Naming the Worst: ‘unhappy these words still stirring among’,” Denver Quarterly Fall 1999: 77-87.

“Stevens, Bishop and Ashbery: A Surrealist Lineage,” The Wallace Stevens Journal 22:2, Fall 1998:
149-68.

“‘An Ecstasy of Finding Another Way of Being’: Alice Notley’s Epic Entry,” Antioch Review 56:3,
Summer 1998: 273-80.
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 7 of 20


                                                            McCabe-                                  6



"The Lyric," "Poems, 1937," "Influences upon Modern and Contemporary Poets," Encyclopedia of
Emily Dickinson ed. Jane Eberwein, Greenwood Press, 1997.

“‘Full of Tongues’: Birds, Writing and Women," Arshile 7, Spring 1997: 111-118.

“Writing Loss," American Imago: Psychoanalysis and Culture 50:1, Spring 1993: 69-110.


INTRODUCTIONS TO BOOKS

Introduction and biography for Visa for Avalon by Bryher, new reprint from Paris Press, Fall 2004.
(Select Reviews: Maureen Corrigan on National Public Radio’s “Fresh Air!”; Margaret Atwood, New
York Review of Books; Alicia Ostriker, Women’s Review of Books), pp. xi-xxii; pp. 151-8.

Introduction to Dies: A Sentence by Vanessa Place, Les Figues Press, Fall 2005: vii-xx.

CREATIVE WRITING IN JOURNALS (selected)

“When In Love Goes Fear,” Lana Turner, Winter 2018.

“Godiva’s Dream Cure,” Taos Review Spring 2013.

“Letters from a Fortune Teller in a Time of War,” long poem in Seattle Review 4.2, August 2011:
150-71.

“Bright Unrest” (a poem/review of Jane Campion’s film on Keats), Lana Turner 3, 2010: 39-41.

“Or Wend, Skull, With Your Teeth Like Bright Armor,” Winning War Poets, November 2009.
http://winningwriters.com/contests/war/2009/wa09_mccabe.php

“The Dead That Have Spoken to Me Lately,” Bombay Gin 34, December 2007: 18-9.

“Sentimental Education (after Flaubert),” Bombay Gin 34, December 2007: 20.

“On Coffee in Canada En route To (and From) Elizabeth Bishop’s Childhood Home,” Bombay
Gin 34, December 2007: 21-5.

“Swaddling,” Bombay Gin 34, December 2007: 26.

“Bewraythal,” Bombay Gin 34, December 2007: 27.

“Sybil,” Iowa Review Fall 2006: 98.

“Descartes’ Nightmare,” American Poetry Review January 2006: 7.
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 8 of 20


                                                             McCabe-                             7


“Nightmare under Blood White and Blue,” American Poetry Review January 2006: 7.

“Code Orange:,” American Poetry Review January 2006: 7.

“Rimbaud at the Railway Station,” American Poetry Review January 2006: 8.

“Because We Roll with Our Bones in Tears and Dialect,” The Journal Spring 2005: 99-100.

“Swirl Girl,” Denver Quarterly Spring 2004: 50.

“Green Spectacles,” Denver Quarterly Spring 2004: 48-9.

“Silver Axe in the Ninth,” Pool Fall 2003: 61.

“Greener than Grass,” Pool Fall 2003: 62-3.

“Isis,” Washington Square Fall 2002: 16.

“She is not She,” Volt Spring 2002: 69-70.

“When the Shore Moved, Barrow Street Summer 2001: 40.

“Forgetful,” Fence Spring/Summer 2000: 118.

“Melancholy and Mystery of the Street,” Sonora Review Spring 1999: 40

“Division,” Volt Fall 1998: 37.

“Over a River Do You Hear the Water,” Volt Fall 1998: 38-9.

“There is a Dislocation,” Volt Fall 1998: 40-1.

“Cezanne's Doubt,” Colorado Review Spring 1998: 54.

“That Homer Girl,” Haydens Ferry Review 17, Fall 1995: 60.

BOOK REVIEWS & SHORTER PIECES

What Do I Love? by H.D., edited by Annette Debo, Florida State University Press, RALS 1-6, Jan
2017.

Amy Lowell: Diva Poet, Modernism/modernity 19:2, April 2012: 398-400.

Versed, Rae Armantrout, Lana Turner 2, 2009: 292-3.
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 9 of 20


                                                                McCabe-                                   8


Insane Passions: Lesbianism and Psychosis in Literature and Film, Christine E. Coffman, Studies in the
Novel 40:3, Fall 2008: 371-4.

Collaborations: Learning to Live with Gertrude Stein, Karin Cope, Women’s Studies 36:5, Fall 2007: 377-
83.

Theory of the Image: Capitalism, Contemporary Film and Women, Ann Kibbey, Modernism/modernity 14:1,
Winter 2006: 180-2.

Amy Lowell, American Modern, eds. Adrienne Munich and Melissa Bradshaw, Legacy 22, Winter 2005:
89-90.

Women’s Experience of Modernity 1875-1945, eds. Ann L. Ardis and Leslie W. Lewis, Studies in the
Novel 37:2, Summer 2005: 237-40.

Scheming Women: Dickinson, Moore and Rich by Cynthia Hogue, Emily Dickinson Bulletin, Fall 1997: 17.

John Gould Fletcher and Southern Modernism, book review in Modern Language Review 1:4, Fall 1992: 958-
9.

"Elizabeth Bishop's 'Crusoe in England'," Explicator February 1990: 57-9.

ORGANIZED CONFERENCES, PANELS & ADVISORY BOARDS

Advisory Board member for The Feminist Journal, newly out from Routledge.

Sponsor and participant, “Friends Bitches & Countrymen” Poetry Event with graduate student,
Sarah Vap, for Voices & Visions, April 2014.

Chair & Organizer of Panel “Women Poets in the Wake of Modernism,” Executive Poetry
Division, MLA, Seattle, January 6, 2012.

“New Directions in Modernist Studies,” organized roundtable for affiliated First annual Modernist
Studies Association session at Modern Language Association, San Francisco, December 27, 2008.

Conference Host and Main Organizer for Co-Sponsored USC and Cal State Long Beach,
Modernist Studies Association 9, Westin Hotel, November 1-4 2007. [650 participants]

Participated in UCLA Center for the Study of Women, Thinking Gender, panel review and
selection committee and panel chairing, February 2, 2007.

INVITED LECTURES & APPEARANCES (selected)

Group Reading with Creative Writing Faculty at USC, AWP, Los Angeles March 25, 2016.
         Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 10 of 20


                                                              McCabe-                                      9


MSA Prize Nominations, Descriptions and Announcement, Modernist Studies Association,
Pitttsburg, November 10, 2014.

Interlocutor for “Marjorie Perloff: A Retrospective” at PAMLA, Riverside, November 1, 2014.

Invited Plenary Speaker, “H.D. and Modernity,” École Normale Supérieure, Paris December 3-5,
2013.

Invited Speaker/Author, “Hybrid Biographies and Autobiographies,” Paris, September 17, 2013.

“Invited Paper “Ellis & His Inverted Modernists,” for Havelock Ellis Interdisciplinary Seminar
(sponsored by British Academy and funded through grant from the Wellcome Trust) London,
August 26-28, 2012.

“Bryher: The Melancholy of Money and Patronage,” lecture delivered at the American Academy
of Berlin, November 23 2011.

“Money, Psychoanalysis & Modernism,” lecture delivered at Forshungscolloquium der Literatur
und Kultur, John F. Kennedy Institute, Freie Universität Berlin, November 10, 2011.

“Melodrama and Brokeback Mountain,” Panel at LA Times Festival of Books, USC, April 29, 2011.

“Post-Cinematic? The Age of Digital Reproduction and Modernism,” invited talk at Massey
University, New Zealand, July 23, 2008.

“Modernism & the Melancholy of Money,” invited paper for International Association of
University Professors of English, Lund, Sweden, August 8, 2007.

“Cinematic Modernism & Borderline,” invited talk at University of Toronto, June 25, 2007.

“Stein Revisited,” invited talk for Feminaissance Conference, Museum of Modern Art, Los
Angeles, April 30, 2007.

“Cinematic Modernism, invited talk at Lund University, Sweden, March 13, 2006.

“‘What That Sign Signifies’,” invited talk at Pacific Association of Modern Languages, Pepperdine
University, June 2005.

Tribute to Elizabeth Bishop, invited lecture, Ruskin Art Club, Los Angeles, March 19, 2005.

Cinematic Modernism, invited talk for Literary Visual & Material Culture Program, USC, February
2005.

Borderline, invited talk on the film and for class, Small Press Traffic, California College of the Arts,
Oakland, February 18-20, 2005.
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 11 of 20


                                                          McCabe-                                10


Bryher’s Visa for Avalon, invited talk, Rosenbach Library Museum, Philadelphia, December 29,
2004.

Bryher’s Visa for Avalon (with Carol Muske-Dukes), invited talk, Dutton’s Book Store, Beverly
Hills, December 2, 2004.

“Modernism and Film” at MSA, Seminar Leader, Vancouver, Canada, October 2004.

“Feminist Modernisms” at MSA, Invited Roundtable Participant, Wisconsin, October 2002.

“H.D’s Borderline: The Avant-Garde Femme Fatale,” invited talk at University of California,
Riverside, April 2000.

“Tradition and the Female Talent: H.D., Moore & Stein,” invited talk at Pomona College,
November 1999.

CONFERENCE PRESENTATIONS (selected)

“H.D. and Bryher: Crossing/Alliances in the 1930s,” American Literature Association (ALA), San
Francisco, May 24, 2012.

Roundtable on “Writing Biographies: Queer Modern Lives,” with Wendy Moffatt at Modernist
Studies Association (MSA), Victoria, Canada, November 13, 2010.

“For Love and Money: Bryher’s Suicidal Generosity and Modernist Patronage,” MSA, Victoria,
Canada, November 12, 2010.

“Modernist Queer Dark Histories Panel: H.D. and Bryher,” ALA, San Francisco, May 27 2010.
(With Cassandra Laity and Heather Love.)

“The Erotic Collaborations of Marianne Moore, Bryher & H.D.,” panel at ALA, San Francisco,
May 26, 2008.

“Lyric and Cinema: Self & the Experimental Crossing of Media,” in panel “Poetry and the Other
Arts,” Associated Writer’s Program (AWP), New York, February 1, 2008.

“In and Out of the Archives: Bryher, Illegitimacy and the Melancholy of Money,” presented at
MSA, Tulsa, October 18, 2006.

“Bryher’s Close-Up: from Visual Erotics to the Politics of Film,” presented at MSA, Chicago,
November 2005.

“The Double Life of Modernism: Race and Popular Culture in T.S. Eliot and D.W. Griffith,”
presented at MSA, Birmingham, United Kingdom, September 2003.

“Symposium on American Poetry,” panel participation, ALA, Long Beach, March 2003.
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 12 of 20


                                                         McCabe-                                    11



“Making it Now: Visualizing Experience in Modernism, Cinema and Modernity,” featured panel at
MSA, October 2002.

“The Cosmopolitan Lyric,” presented at ALA, Long Beach, Spring 2002.

“The Surrealist Elizabeth Bishop and Max Ernst,” presented at MSA, Houston, October 2001.

“William Carlos Williams and Surrealist Film,” presented at ALA, Cambridge, Massachusetts, May
2001.

“The Cinematic Bodies of Stein, Man Ray and Chaplin,” presented at MSA, October 2000.

“Blue Sky Laws and Poetic Indemnities: Wallace Stevens and James Merrill,” presented at ALA,
Long Beach, May 2001.

“German Expressionist Film, H.D. and Borderline,” presented at MSA, State College, Pennsylvania,
October 1999.

“Alchemies of Synthesis: Brenda Hillman’s Loose Sugar,” presented at Women Poets: Language
Meets Lyric Poetry: Innovation in Contemporary American Poetry, Barnard College, April 1999.

“Moore's Animal Documentaries: ‘these things are rich instruments with which to experiment,’"
presented at ALA, San Diego May 1998.

“Stevens, Bishop and Ashbery: A Question of Surrealist Influence,” presented at ALA, San Diego
May 23, 1996.

“Elizabeth Bishop in Brazil: Writing the Un-renamable,” presented at ALA, Symposium on
Women Poets of the Americas, Cancun, Mexico, December 12, 1995.

POETRY READINGS & INTERVIEWS
Reading at AWP, Los Angeles, with USC Group Poets, March 2016.

Reading at Associated Writer’s Program, “The Long Poem” for Seattle Review, February 2014.

“Site Specific: Los Angeles Photography”: A reading of USC Poetry faculty at Fischer Gallery, USC
February 21, 2012

Invited Reading at the University of Colorado, Boulder, March 17, 2011.

Invited Reading with USC Graduate Students, April 15, 2010.

Workshop on “Writing Poems from and the Unconscious,” all-day seminar at Ruskin Art Club,
 Los Angeles, January 9, 2010.
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 13 of 20


                                                           McCabe-                                     12



Reading at PHARMAKA, Los Angeles, August 29, 2009.

Reading from Descartes’ Nightmare (and workshop), invited by St. Olaf’s College, Minnesota, April 8-
    11, 2009.
Reading from Descartes’ Nightmare, with Cole Swensen, (and workshop) invited by University of
    Utah Reading Series, January 22-3, 2009.
Reading from Descartes’s Nightmare & New Poems, PhD in Creative Writing and Literature Program,
    November 18, 2008.
Reading at Barnes & Noble Bookstore, Santa Monica, April 30, 2008.
Reading at Los Angeles Times Book Fair, UCLA, April 26, 2008.
Reading at USC, Doheny Library, Feuchtwanger Rare Book Room, April 8, 2008. (Launch for
    Descartes’ Nightmare with Michelle Latiolais)
Reading at West Hollywood Book Festival, September 30, 2007.
Reading at Redlands College, April 12, 2007.
Reading for Poets & Writers, with Will Alexander and Sissy Boyd, Downtown Los Angeles,
    October 29, 2006.
Interview with KPFK on Swirl, two-parts: aired September 2005 and April 11, 2006.
Reading, Ruskin Art Club, Los Angeles, March 13, 2005.
Reading, West Hollywood Book Festival, October 3, 2004.
Reading, Skylight Books, Hollywood, May 6, 2004.
Reading, Los Angeles Times Book Festival, April 24, 2004.
Reading, Beyond Baroque Cultural Center, Venice, March 7, 2004.
Reading, Barnes and Noble Bookstore, Santa Monica, January 9, 2004.
Reading, Dutton’s Bookstore, Brentwood, September 13, 2003.
Reading, Open House, Brighton, United Kingdom, September 28, 2003.
Reading, The Parlour, West Hollywood, August 19, 2003.

TEACHING
(USC) 1999-
Undergraduate Courses:
ARLT 100: “Mythology and Contemporary Poetry”; “World War I & the Literature of Trauma”;
“How to Read a Poem,” (new course designed for Spring 2008)
ENG 105: “Writing across the Genres” (Spring 2018)
ENG 263: American Literature from Whitman to the present
ENG 299: Introduction to Poetry: From Shakespeare to Hip-Hop (New lecture course designed
as gateway for Creative Writing Majors with “CWPhD” Teaching Assistant, Fall 2008; Fall 2010;
Spring 2016)
ENG 304: Introduction to Creative Writing (Poetry)
ENG 395: Junior Honors Seminar (‘Literary Criticism & the Art of Detection’)
ENG 408 Advanced Creative Writing (Poetry, Spring 2018)
ENG 406: Intermediate Creative Writing (“Poetry, Dreams and the Unconscious,” Spring 2010);
(“Poetry Writing & Visual Arts,” Spring 2013)
ENG 426: Modern English Literature
ENG 452: American Modern Poetry (new course designed; Fall 2008)
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 14 of 20


                                                         McCabe-                                13


ENG 456: Contemporary Poetry
FSEM 100: Meditation, Breath & Poetry (Fall 2014; 2 unit course)
MDA 490: directed research for Rachel Horn (Spring 2012)
MICRO-Seminar: “How to Read a Poem” (Fall 2013)
Co- Supervised Honors Thesis Betty Fang (Spring 2014)

Graduate Courses:
ENG 501: Introduction to Literary and Cultural Theory (with Alice Echols; New Course Fall
2004)
SWMS 560: Feminist Theories (New Course Spring 2007)
MDA 595: Surrealist Legacies in Literature, Film and Art (New Course, Spring 2011 with Julian
Abila in Spanish/Comparative Literature)
ENG 591: Modernism’s Freud / Freud’s Modernism (New Course Fall 2006)
ENG 591: 20th Century Literatures and Cultures (“Modern Literature and Film”)
ENG 696: Poetry Workshop: Writing Poems in Series (New Course, Fall 2009, Fall 2013; Spring
2016; Fall 2018; Spring 2020).
ENG 620: Three Modernists: Poetry, Plays, Film—Eliot, Stein, Beckett (New Course, Spring
2011)
ENG 620: H.D. among the Modernists: poetry, prose, criticism (New Course, Fall 2014)
ENG 630: Studies in Literature and Gender (“Sexing the Modern,” Spring 2001)
ENG 660: The Modernist Temporal Imagination: Trollope to Woolf (New Course, Fall 2012)
ENG 698: Poetry Form & Theory: Marianne Moore & Wallace Stevens; Experiment & Archive
(New Course, Spring 2008)
ENG 698: Poetry Form & Theory: Experimental Poetics (New Course Spring 2004)
ENG 698: Mid-Century Women Poets (New Course; Summer Session, 2014)
ENG 700: Writing the Prospectus (Professional Development course, Fall 2008; Spring 2010)
ENG 599: Supervised Graduate Student-Led Seminar (“Altered Egos,” Andrew Allport, Fall 2006);
Graduate Individual Tutorials: (“Modernisms,” Brandon Som Fall 2010; Jose Sigler-2007; Laura
Johnson, Amy Schroeder, Jean Neely)
Assistant Professor, Department of English, Arizona State University, 1994-99
Undergraduate Courses:
American Literature Surveys (Puritans to the Present); Modern Poetry; Contemporary Poetry;
Modern Women Poets

Graduate Courses:
Modernist Studies; 20th Century Long Poem; Millennial Poetry of the ‘90s; Gender and Poetics;
Modern & Contemporary Poetry

Visiting Assistant Professor, Department of English, UCLA, 1991-4
Modern American Poetry; Contemporary American Poetry; 20th Century British Poetry; Film and
Literature; Major American Writers; Gender and Poetics

Visiting Professor, Department of English, University of Oregon, 1990-91
          Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 15 of 20


                                                          McCabe-                                    14


Contemporary Literature; Modern Poetry:; 20th Irish Literature (graduate and undergraduate levels)

Fulbright Lecturer, Lund University (Sweden, Spring 2005)
Creative Writing Workshop; Graduate Seminar on American Modernism
UNIVERSITY SERVICE
At USC:
Tenure Review Committee, Dornsife, Fall 2015-
GE Arts Sub-Committee (under Professor Flint), Spring 2015
Co-Chair, Committee on Development and Implementation of University Policies (CDIUP), Spring
    2010-2011
Non-Tenure Track Faculty Review Committee, Dean’s Office, 2010-2014
Provost’s Postdoctoral Committee, Spring 2011
Master’s in Professional Writing Program, Curriculum Committee (Fall 2008-)
Faculty Council, Fall 2008-2010 (Participant in Senate meetings 2008-9; council meetings)
Gender Studies Advisory Board, Fall 2008-
Steering Committee of Graduate Certificate in Literary, Visual, Material Culture, 2007- Invited
Rubén Gallo, Princeton University, talk on Freud and Mexico, November 5, 2008
Feuchtwanger Fellowship Committee for Dean’s Office, Spring 2007
Gender Studies (Fall 2004-2007)
Subcommittee on Summer Final Year Fellowship Awards, Spring 2005
Final Year Graduate Fellowship Awards Committee for Dean’s Office, Spring 2005
Moderator for 18th Annual AEGS Interdisciplinary Conference (March 2005)
Zumberge Award Sub-Committee (Spring 2004)

English Department:

Merit Committee, Fall 2014
Graduate Committee, Spring 2014-
Graduate Admissions Committee for PhD in Creative Writing & Writing, 2005-
Director of Graduate Studies PhD in Creative Writing & Literature (2006-2009)
Tenure Committee (Dana Johnson, Fall 2010)
Third Year Review Committee (Dana Johnson, Spring 2008)
Graduate Committee, 2007-8 (Voting member)
Executive Committee, Ex-Officio (2006-2009)
Third Year Review Committee (Mark Irwin, Spring 2007)
Search Committee (Creative Writing, Fall 2006-2007; hired Dana Johnson)
Merit Review Committee (Fall 2006)
Gender Studies (Fall 2004-2007)
Moderator for 18th Annual AEGS Interdisciplinary Conference (March 2005)
Chair of Search Committee, Creative Writing Poetry (2003-2004)
Search Committee, Creative Writing (Fall 2001)
Graduate Studies Committee (Fall 2001-Spring 2004)
Undergraduate Studies Committee (Fall 1999-Spring 2001)
Center for Feminist Research Steering Committee (Fall 1999-Spring 2004)
         Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 16 of 20


                                                            McCabe-                                     15


Executive Committee (Fall 2000-Spring 2001)

USC STUDENT COMMITTEES AND MENTORING:
Director of Dissertation Committees:
Manuel, Douglas (Chair, CW)
Theis, Catherine (Co-Chari, CW)


Completed Chaired Dissertation Defenses (22):


Arterian, Diana (Chair, CW; defended Spring 2019)
Britain, Michelle (Chair, CW; defended Spring 2019)
Carrick, Samantha (Chair, Lit; defended Spring 2016))
Santiago, Chris (Chair, CW; defended 2015)
Sjulke-Martin, Elise (Chair, CW; defended Fall 2016)
Sinclair, Safiya (Member CW; defending Spring 2019)

Pasquilini, Stephen (defended Fall 2016)
Som, Brandon (Chair: graduated 2014; appointment at USC writing program; appointed to tenure-
    track job at UC San Diego!)
Piazza, Jessica (Chair: graduated 2014)
Smart, Marie (Chair; graduated 2013; appointment at Baylor University)
Kaplan, Vieve (Co-Chair; graduated 2013)
Razvi, Saba (Co-Chair, CW; graduated 2012)
Schildkraut, Nicole (Co-Chair, CW; graduated 2012)
Burcar, Jillian (Co-Chair, CW; graduated 2012)
Davis, Mary-Ann Davis (member; graduated Spring 2012)
    Park, Stephen (member; graduated Spring 2011)
Walser, Adrienne (Co-Chair; graduated Spring 2011)
    Amaranth Borsuk (Chair; graduated Spring 2010; MIT Postdoctoral fellowships 2 years;
    tenure-track assistant professor at Bothell University, affiliated with University of Washington,
    MFA program)
Howard, Yetta (Member; graduated 2010; placed UC San Diego)
Blandon, Ruth (Chair; graduated Spring 2009; placed East Los Angeles College)
Schroeder, Amy (Chair, CW; graduated Spring 2009)
Solomon, Jeffrey (Chair; defended October 2008/graduated Spring 2009; University of
    Washington Puget Sound 2011 Visiting Position; currently adjunct lecturer, Creative Writing,
    2012-.
Reid, Rick (Chair, CW; defended October 2007, graduated Spring 2008)
Ju, Siel (Chair, CW; graduated Spring 2008; currently employed at Santa Monica College)

Dissertation Committees (current & prospective, advising):
Partridge, Kate
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 17 of 20


                                                        McCabe-                              16


Ogle, Kathryn
Pond, Catherine
Siskel, Callie
Redding, Scott
Lewis, Robin
Theis, Catherine
Booth, Dexter
Manuel, Douglas
Brittain, Michelle
Vogel, Marci
Vap, Sarah
Bremmer, Jessica
Cantwell, Elizabeth (graduated)
Conti, Gina
Redding, Scott
Swenson, Erika (History)
Venkata, Srinivas S. (Vasu)

Dissertation Committees (pre-qualifying exams completed-c.16) :
Manuel, Douglas (2016; CW)
Theis, Catherinee (2016; CW)
Redding, Scott (2014;CW)
Vogel, Marci (2014; CW); mentored her Fulbright application
Arterian, Diana (2013; CW)
Vap, Sarah (2013; CW)
Santiago, Christopher (2012; CW)
Venkata, Srinivas S. (2012)
Frazier, Fox (2011CW)
Carrick, Samantha (2012)
Conti, Gina (2010)
Som, Brandon (2010; CW)
Kaplan, Genevieve (2010; CW)
Pasquilini, Stephen (2010)
Piazza, Jessica (2010; CW)
Hurt, Bryan (2009; CW)
Borsuk, Amaranth (2008; CW)
Lothian, Alexis (2008)
Todd, Cody (2008; CW)

Other Completed Committees (6): David Tomkins (graduated Spring 2008; served on qualifying
exams committee); Sigler, Josie (CW; continuing informal advisor, 2009);
Ava Chin (CW, 2006; placed at CUNY); Laura Johnson (CW, 2005); Cindy Sarver, Cathy Irwin;
Annalisa Zox-Weaver; Jennifer Dobbs (CW qualifying exam committee; placed at St Olaf
University, Minnesota)
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 18 of 20


                                                         McCabe-                                   17


Director of Undergraduate Honors Theses (4): (Alexandra Pelly—Spring 2008); (Kirsten
Wetzel, Stephen Sohn); (Betty Fang, co-director, 2014) (Orli Robin, Spring 2015)
MDA mentor final project: (Rachel Horn, Narrative Studies, 2012)

Screening Exams for Comparative Literature: (3): (Lauralyn Smith; Mayumo Inoue; Zeina
Ghazzaoui)

ARIZONA STATE UNIVERSITY SERVICE:
Department Committees:
American Literature (1995-99)
MA Program and Admissions (1995-9)
Research and Creative Activities (1997-9)
Creative Writing Committee (1995-9)
Search Committee, Literary Theory (1995)
Self-Study Committee (1998-1999)
Affiliated Scholar Women’s Studies, ASU (1994-1999)

Student Committees and Mentoring at ASU:
Dissertations Directed and Completed: 4 placements: Kevin Quashie (Smith College); Irena Prattis
(California State University, Pomona); Ruth Kocher (University of Colorado); Jeannie Clark
(California State University, Chico).

Dissertation Committees: 8
MFA Manuscript Committees: 15
MA Theses: 5
Undergraduate Honors Theses: 2
Independent Studies: 5

SERVICE OUTSIDE USC:
Editorial Board of Feminist Modernist Studies, Routledge, 2016-
External Reader for Dissertation on H.D. (“H.D’s Ways of Seeing & Exphrasis”), New University
   of Brunswick, New Brunswick, Canada March 2016
External Reader for Tenure-Track Candidate (Louise Hornby) mansuscript at UCLA, funded
   through “Penny Kanner Next Generation Workshop”, (day long consultation & symposium)
   Spring 2013
External Reviewer, St. Mary’s College, MFA Program, Moraga, California, May 4-5, 2011
External Reader, Dissertation, Leisha Dustin, University of Victoria, Canada, April 2010
MacArthur Nomination report, August 2008
Executive Committee Modern Language Association Division on Poetry, 2008-2014
“Thinking Gender” conference at UCLA Center for the Study of Women, 2007
Editorial Board Member, Pacific Coast Philology 2004-
Judge, Pen West Literary Award for Poetry, Spring 2005
Judge, Citino Award for Poetry, Ohio State University, 2004
         Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 19 of 20


                                                             McCabe-                                 18


READER FOR UNIVERSITY PRESSES
Cambridge University Press (2016)
University of Michigan Press (2015)
Oxford University Press (2012; 2013)
University of Illinois Press (2012)
University of Virginia Press (2011)
Ohio University Press (2010)
Edinburgh University Press (2008)
Cambridge University Press (2007; 2008)
South Carolina Press (2007)
Routledge (2006; 2010; 2012)
Stanford University (2006)
Duke University Press (2005)
Columbia University Press (2005)
Edinburgh University Press (2004)
Wadsworth Press (2004)
Penn State University Press (2004)

 READER FOR JOURNAL ARTICLES

Contemporary Women’s Writing (2016); Tulsa Studies in Women’s Literature (Fall 2016); GLQ (Fall
2016); PMLA (Fall 2010; Spring 2011); Tulsa Studies in Women’s Writing (Spring 2010); Twentieth
Century Literature (Spring 2010; 2008); Contemporary Literature (Spring 2010); Mosaic (Fall 2009);
Modernism / modernity (Spring 2007; Summer 2008); PMLA (Spring 2008; Fall 2006); PAMLA
(Spring 2005)

READER OF TENURE FILES
Miami University, Ohio (2015); University of Oregon (2014); University of Notre Dame (2014);
University of Memphis (2011); Indiana University (2009); University of California, Riverside;
Michigan State University; Santa Clara University; University of North Carolina, Chapel Hill

PROFESSIONAL APPOINTMENTS
MSA Book Prize Committee, Chair, Summer 2014
MLA (Poetry Division) Executive Board, Spring 2008-2014
Director of Creative Writing, USC 2006-2009
Organizer/Host to Modernist Studies Association 9 Conference, 2007
President, Modernist Studies Association, 2006-2007
Steering Committee of Literary Visual Material Cultures, 2007-
Gender Studies Core Faculty, USC 2004-2007
Vice President, Modernist Studies Association, 2005-2006
Treasurer, Modernist Studies Association, 2003-2005

PROFESSIONAL AFFILIATIONS
        Case 1:20-cv-05596-PGG Document 1-10 Filed 07/20/20 Page 20 of 20


                                                             McCabe-        19


Associated Writers Program
Modern Language Association
Modernist Studies Association
American Literature Association
International Association of University English Professors
Pen West Literary Society
Elizabeth Bishop Society
H.D. Society
Virginia Woolf Society
